         Case 3:18-cv-03748-JCS Document 372 Filed 05/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             ZOOM CIVIL MINUTE ORDER

 Case No.: 18-cv-03748-JCS               Case Name: Drevaleva v. U.S. Department of Veterans
 Related Case: 21-cv-0500-JCS and        Affairs
 21-cv-0684 JCS                          Related Case Name: Drevaleva v. Glazer, et al
                                         Related Case Name: Drevaleva g. Hayo, et al.
 Chief Magistrate Judge: JOSEPH          Date: April 30, 2021        Time: 35 M (2:04-2:39)
 C. SPERO

Attorney for Plaintiff: Tatyana Drevaleva, pro se
Attorney for Defendant: Kimberly Robinson

 Deputy Clerk: Karen Hom                              Court Reporter: Zoom Webinar Time:
                                                      2:04-2:39

                             ZOOM WEBINAR PROCEEDINGS

1. Initial Case Mgmt Conferences – Held
2. Plaintiff’s Oral Motion for Preliminary Injunction – Denied
3. Plaintiff’s Oral Motion to Disqualify AUSA Kimberly Robinson – Denied.

                                ORDERED AFTER HEARING

Any Administrative Motions filed by the Plaintiff in any of the above three (3) cases will not
require the AUSA to respond unless otherwise ordered by the Court.

18-cv-3748 JCS Drevaleva v. U.S. Department of Veterans Affairs – No further amended
complaint shall be filed and the AUSA should respond to the two claims (Title 7 and
Rehabilitation) in the operative complaint.
Discovery in this case is open.
By May 7, 2021, file a proposed schedule on discovery and motion practice.

21-cv-500 JCS Drevaleva v. Glazer, et al – AUSA plans to file a 12 (b)(6) motion.

21-cv-684 JCS Drevaleva v. Hayo – AUSA will work on service and that they would consent to
magistrate jurisdiction.

Updated separate case management conference statements due 7/23/2021.

NOTES: Ms. Drevaleva left the Zoom Webinar at 2:30 PM.

CASE CONTINUED TO: 07/30/2021 at 2:00 PM for a further case management conference
by Zoom. Zoom Webinar ID 161 926 0804 Password: 050855. Please see Judge Spero’s website
for additional Zoom information.
